Title: From Thomas Jefferson to Thomas Mann Randolph, 3 November 1806
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                        
                            Dear Sir
                     
                            Washington Nov. 3. 06
                        
                        Yesterday was sennight I wrote to Reuben Lewis, informing him he might hourly expect his brother there. I
                            meant the next day which was the post day, to have written it to you also, but was in the intervening evening taken with
                            the Autumnal fever so as to be unable to write. the attack was slight, & I am now perfectly recovered, and engaged in
                            taking the repeating doses of bark.
                        We have no information of the progress of our negociations either at London or Paris, & I have no hope of
                            our learning their conclusion before the meeting of Congress: indeed it seems as if Spain would be able to protract the
                            latter in spite of what either we or France can do to spur her up. we have no doubt of the death of mr Fox in the course
                            of September, altho’ none of the stories yet recieved are worth notice. mr Erskine is arrived here, & is to be
                            presented to-day, & mr Merry will at the same time take leave.
                        Bond, who was his Mentor when formerly here, is, we are told, like a good Vicar of Bray, gone over to the new
                            ministry. In the quarter of Natchitoches I believe every thing will remain quiet. Burr is unquestionably very actively
                            engaged in the Westward in preparations to sever that from this part of the Union. we learn that he is actually building
                            10. or 15. boats able to take a large gun & fit for the navigation of those waters. we give him all the attention our
                            situation admits: as yet we have no legal proof of any overt act which the law can lay hold of. present my tenderest
                            affections to my dear Martha & the young ones, & accept assurances yourself of constant attachment
                        
                            Th: Jefferson
                     
                        
                    